DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/27/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1, 3-8, 12, 14-16, and 21 are pending (claim set as filed on 09/20/2021).
Applicant’s election without traverse of Group I directed to the products is again acknowledged. Claims 12 and 14-16 directed to the methods stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Therefore, product claims 1, 3-8, and 21 are under examination. 

Priority
	This application filed on 02/16/2017 has a provisional application no. 62/295,557 filed on 02/16/2016.

Affidavit/Declaration
The declaration under 37 CFR §1.132 by Swayam Prabha filed on 09/20/2021 has been considered.

Withdrawal of Rejections
The response and amendments filed on 09/20/2021 are acknowledged. Any previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formal corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the essential claim rejections are detailed below in the Examiner’s response to arguments section. 
Briefly, claim 1’s amended limitation of “with the proviso that the glycoengineered stem cell does not comprise a targeting antibody” necessitated the withdrawal of the previously cited prior art references. Thus, those rejections have been withdrawn necessitated by Applicant’s amendments. However, said amended limitation raises the issue of new matter for the reasons further discussed below.
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §112, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-8, and 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Base claim 1 was amended to include “with the proviso that the glycoengineered stem cell does not comprise a targeting antibody” and this newly added negative limitation is considered as new matter. The MPEP at 2173.05(i) states that:
2173.05(i)    Negative Limitations

Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph.

The fact pattern of the instant case is similar to Ex parte Grasselli because the insertion of the phrase “with the proviso that the glycoengineered stem cell does not comprise a targeting antibody” introduces a new concept into the claims since the specification fails to provide a positive recitation of “with the proviso that the glycoengineered stem cell does not comprise a targeting antibody”. The mere absence of a positive recitation is not basis for an exclusion. The express exclusion of certain elements implies the permissible inclusion of all other elements not 
Claims 3-8 and 21 are rejected because they are dependent claims that do not overcome the deficiencies of the rejected claim from which they depend.
Applicant is hereby notified that the recitation of insertion of the phrase “with the proviso that the glycoengineered stem cell does not comprise a targeting antibody” in claim 1’s last limitation has necessitated the removal of the previous prior arts rejection. However, removal of said phrase may result in the reinstatement of said previous rejections.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653